Citation Nr: 1103087	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-08 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran had active military service from June 1948 to May 
1951.  He died in April 2005; the appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Muskogee, Oklahoma, Regional Office 
(RO) of the Department of Veterans Affairs (VA) that denied 
service connection for the cause of the Veteran's death and 
denied entitlement to dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1318.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 2005.

2.  At the time of the Veteran's death, service connection was 
established for bilateral blindness with light perception only, 
rated 100 percent disabling; traumatic chorioretinitis of the 
left eye, rated 30 percent disabling; posttraumatic stress 
disorder (PTSD) with history of anxiety reaction; rated 30 
percent disabling; residuals of cold injury of the right foot, 
rated 30 percent disabling; residuals of cold injury to the left 
foot, rated 30 percent disabling; residuals of an arthrotomy of 
the right knee, rated 20 percent disabling; venous stasis ulcer 
of the right lower extremity, rated 20 percent disabling; 
peripheral neuropathy of the right foot, rated 20 percent 
disabling; peripheral neuropathy of the left foot, rated 20 
percent disabling; chronic maxillary sinusitis and rhinitis, 
rated 10 percent disabling; residuals of an injury to the left 
trigeminal nerve, rated 10 percent disabling; and scars of the 
face, rated noncompensable.  A combined total rating was in 
effect from November 3, 2003.  A total rating based on individual 
unemployability had been established from March 25, 1996.  The 
Veteran was also entitled to special monthly compensation and 
housebound status.  

3.  There is competent medical evidence showing that the 
Veteran's service-connected disabilities caused or contributed 
materially to cause his death.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, a 
disability incurred in or aggravated by service proximately 
caused or contributed substantially or materially to the cause of 
the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2010).  

2.  The claim for entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. §§ 1318, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.22, 3.102, 3.159 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In light of the decision herein granting the benefit sought, the 
Board finds that any error with regard to the VCAA duties to 
notify and/or assist is harmless.

Analysis

Service Connection for Cause of Death

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2010).  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2010); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).  

Certain chronic disabilities, such as coronary artery disease, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a) (2010).  

Service connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310 (2010).  Further, a disability 
which is aggravated by a service-connected disability may be 
service-connected to the degree that the aggravation is shown.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) 
(2010).  For a service-connected disability to be considered the 
primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2010).  In 
determining whether a service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or that it aided or 
lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1) (2010).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993).  

Service-connected diseases or injuries involving active processes 
affecting vital organs receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury that primarily caused death.  
38 C.F.R. § 3.312(c)(3) (2010).  There are primary causes of 
death, which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for consideration 
whether there may be a reasonable basis for holding that a 
service- connected condition was of such severity as to have a 
material influence in accelerating death.  38 C.F.R. § 
3.312(c)(4) (2010).

In Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992), the Court 
stated the following:

Further, in cases where the primary cause of death is 
so "overwhelming" that death would have resulted 
regardless of the existence of a service-connected 
disability, a service-connected condition may be 
found to be a contributory cause of death where that 
condition has had a "material influence in 
accelerating death" because it "affected a vital 
organ and was of itself progressive or debilitating 
[in] nature".

The Veteran's service treatment records show that he was injured 
during combat operations in Korea during the Korean Conflict in 
December 1950.  He sustained a gunshot wound to the nose and 
sinuses that also resulted in blindness in the left eye.  He died 
in April 2005.  At the time of his death, service connection was 
established for bilateral blindness with light perception only, 
rated 100 percent disabling; traumatic chorioretinitis of the 
left eye, rated 30 percent disabling; posttraumatic stress 
disorder (PTSD) with history of anxiety reaction; rated 30 
percent disabling; residuals of cold injury of the right foot, 
rated 30 percent disabling; residuals of cold injury to the left 
foot, rated 30 percent disabling; residuals of an arthrotomy of 
the right knee, rated 20 percent disabling; venous stasis ulcer 
of the right lower extremity, rated 20 percent disabling; 
peripheral neuropathy of the right foot, rated 20 percent 
disabling; peripheral neuropathy of the left foot, rated 20 
percent disabling; chronic maxillary sinusitis and rhinitis, 
rated 10 percent disabling; residuals of an injury to the left 
trigeminal nerve, rated 10 percent disabling; and scars of the 
face, rated noncompensable.  A combined total rating was in 
effect from November 3, 2003.  A total rating based on individual 
unemployability had been established from March 25, 1996.  The 
Veteran was also entitled to special monthly compensation and 
housebound status.  

At a VA examination in May 2004, the Veteran was noted to be 
wheelchair bound due to his service-connected disabilities and 
totally dependent upon the appellant for his care.  

The Veteran's death certificate listed the immediate cause of 
death as renal failure due to hypertension.  Private treatment 
records indicate that the Veteran had a history of a 
cerebrovascular accident, hypertension, chronic obstructive 
pulmonary disease, gastroesophageal reflux disease, and severe 
degenerative joint disease.  In April 2005, his treating 
physician found him to have a decrease in consciousness, with 
skin cool and mottling with decreased respirations.  Emergency 
care was started and he was transferred to a hospital where he 
was admitted in cardiac arrest.  In an August 2005 statement, the 
Veteran's treating physician, D.P.K., M.D., related that the 
Veteran was choking on the day of his death and that he died on 
the way to the hospital.  He observed that the Veteran had 
sustained a gunshot wound to the head in Korea, which damaged his 
sinuses and affected his breathing.  This subsequently 
contributed to his choking incident and his eventual death.  
Based on the foregoing and resolving any reasonable doubt in the 
appellant's favor, the Board concludes that service connection 
for the cause of the Veteran's death is warranted.  The appellant 
has submitted a medical statement supporting her claim that the 
Veteran's service-connected disabilities caused or contributed to 
cause the Veteran's death.  Although it is unclear from the 
treating reports whether the Veteran was choking at the time of 
his hospital admission, his private physician has attested to 
this fact in a signed document - and related that his service-
connected sinus problems played a role in his eventual death in 
April 2005.  See Van Slack, supra.  There is no opinion to the 
contrary.  Moreover, the Veteran clearly sustained a severe 
gunshot wound during his combat duty which eventually resulted in 
his total disability, including an inability to ambulate on his 
own.  See Galvagno, supra.  As such, with the resolution of any 
reasonable doubt in the appellant's favor, the Board concludes 
that a disability caused by a service connected disability 
materially contributed to cause, or hastened, the Veteran's 
death.  Accordingly, service connection for the cause of the 
Veteran's death is warranted.  

DIC Based on 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC where it is 
shown that a veteran's death was not the result of willful 
misconduct, and at the time of death, the veteran was receiving, 
or entitled to receive, compensation for a service-connected 
disability and meets the following criteria:  (1) that the 
veteran was continuously rated totally disabled for the 10 years 
immediately preceding death; (2) that the veteran was rated 
totally disabled upon separation from service, was continuously 
so rated, and died at least five years after separation from 
service; or, (3) that the veteran was a former prisoner of war 
who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death. 38 U.S.C.A. § 1318(b) 
(West 2002); 38 C.F.R. § 3.22 (a) (2010).  

The Court has indicated that, only if an appellant's claim for 
service connection for the cause of the service member's death is 
denied under 38 U.S.C.A. § 1310 (West 2002), does VA have to also 
consider an appellant's DIC claim under the provisions of 38 
U.S.C. § 1318 (West 2002).  See Timberlake v. Gober, 14 Vet. App. 
122 (2000).  In light of the grant of service connection for the 
cause of the service member's death, the claim of entitlement to 
DIC under 38 U.S.C. § 1318 (West 2002) is moot, and this aspect 
of the appellant's claim is dismissed.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.  

The claim for entitlement to dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1318 is dismissed.  



____________________________________________
JOHN E. ORMOND, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


